Title: From John Adams to Abel Sawyer, 8 February 1807
From: Adams, John
To: Sawyer, Abel



Sir.
Quincy February 8th: 1807.

Mr: Samuel Adams was called a Maltster because he kept a Malt-house; but he was a Gentleman of liberal Education; a Legislator and a Magistrate. He was the father of the late Governor Adams and the Son of John Adams, a Merchant in Boston, who was brother of my Grandfather.
Mrs: Elizabeth Adams, Widow of the late Governor Adams still lives in Boston. The Governor left but one child, a daughter, married to Mr: Wells of Boston. Governor Adams had one sister married to a Mr: Allen, who left one son a very respectable man at Worcester. These are all the descendants that I know of the Mr: Samuel Adams you mention. If you write to Madam Elizabeth Adams in Boston, relict of the late Governor Adams she will receive your letter, without doubt, and give you all the information you desire.
I am, Sir, your most obedt Servt
